NUMBERS 13-09-00509-CR
                                          13-09-00510-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG

ALESSANDRA PENNA,                                                                            Appellant,

                                                      v.

THE STATE OF TEXAS,                                                                            Appellee.


                        On appeal from the 117th District Court
                              of Nueces County, Texas.


                               MEMORANDUM OPINION
         Before Chief Justice Valdez and Justices Yañez and Garza
                  Memorandum Opinion by Justice Garza
        Appellant, Alessandra Penna, was charged by indictment with two counts of

aggravated robbery, a first degree felony, and one count of intentionally or knowingly

causing bodily injury to an elderly individual, a third degree felony.1 See TEX . PENAL CODE

ANN . § 22.04(a)(3) (Vernon Supp. 2009), § 29.03(a)(2) (Vernon 2003). Penna pleaded

guilty to the offenses on April 27, 2007 and was placed on deferred adjudication

         1
           In appellate cause num ber 13-09-00509-CR, Penna appeals the trial court’s judgm ent in trial court
cause num ber 07-CR-0454-B, adjudicating her guilty of one count of aggravated robbery and one count of
causing injury to an elderly individual. In appellate cause num ber 13-09-00510-CR, Penna appeals the trial
court’s judgm ent in trial court cause num ber 07-CR-0539-B, adjudicating her guilty of one additional count of
aggravated robbery.
community supervision for a period of ten years. See TEX . CODE CRIM . PROC . ANN . art.

42.12, § 5(a) (Vernon Supp. 2009). On June 2, 2009, the State filed a motion to revoke

Penna’s community supervision, alleging that she had committed six different violations of

the terms of her community supervision. Penna pleaded “true” to four of the allegations

contained in the motion. She was then adjudicated guilty of the underlying offenses, and

was sentenced to thirty years’ imprisonment for each of the the aggravated assault counts

and ten years’ imprisonment for the injury to an elderly individual count, with the sentences

ordered to run concurrently. The trial court certified Penna’s right to appeal, and this

appeal followed. We affirm.

                                     I. ANDERS BRIEF

       Penna’s court-appointed appellate counsel has filed a motion to withdraw and a

brief in support thereof in which he states that he has diligently reviewed the entire record

and that there are “no non-frivolous issues” that can be raised on appeal. See Anders v.

California, 386 U.S. 738 (1967). Counsel discusses five issues that could be potentially

raised on appeal: (1) that the trial judge should have been disqualified due to an alleged

relationship with one of the victims; (2) that the evidence was insufficient to support the

State’s allegation, made in its motion to revoke, that Penna was associated with a gang;

(3) that the evidence was insufficient to support the State’s allegation, made in its motion

to revoke, that Penna possessed a switchblade; (4) that the trial court erred by failing to

appoint new counsel for purposes of the revocation hearing; and (5) that Penna was

afforded ineffective assistance by her trial counsel. Penna’s appellate counsel concludes,

however, that these five issues lack merit and that any appeal in this case would be

frivolous. Counsel’s brief therefore meets the requirements of Anders as it presents a

professional evaluation showing why there are no arguable grounds for advancing an

appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).


                                             2
         In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), counsel has carefully discussed why, under controlling authority, there are no errors

in the trial court’s judgment. Counsel has informed this Court that he has (1) examined the

record and has found no arguable grounds to advance on appeal, (2) served a copy of the

brief and motion to withdraw on Penna, and (3) informed Penna of her right to review the

record and to file a pro se response.2 See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d

at 510 n.3. More than an adequate time has passed, and no pro se response has been

filed.

                                       II. INDEPENDENT REVIEW

         Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the record and find that the appeal is wholly frivolous

and without merit. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005)

(“Due to the nature of Anders briefs, by indicating in the opinion it considered the issues

raised in the brief and reviewed the record for reversible error but found none, the court of

appeals met the requirements of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813
S.W.2d at 509. Accordingly, we affirm the judgments of the trial court.

                                      III. MOTION TO WITHDRAW

         In accordance with Anders, Penna’s counsel has filed a motion to withdraw. See

Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery

v. State, 903 S.W.2d 776, 779-80 (Tex. App.–Dallas 1995, no pet.) (“If an attorney believes

the appeal is frivolous, he must withdraw from representing the appellant. To withdraw

from representation, the appointed attorney must file a motion to withdraw accompanied


         2
           The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (quoting
W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).

                                                     3
by a brief showing the appellate court that the appeal is frivolous.”) (citations omitted)). We

grant the motion to withdraw.

         We further order counsel to, within five days of the date of this opinion, send a copy

of the opinion and judgment to Penna and advise her of her right to file a petition for

discretionary review.3 See TEX . R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at

412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                               ________________________
                                                               DORI CONTRERAS GARZA,
                                                               Justice

Do Not Publish.
TEX . R. APP. P. 47.2(b)
Delivered and filed the
12th day of August, 2010.




         3
            No substitute counsel will be appointed. Should Penna wish to seek further review of this case by
the Texas Court of Crim inal Appeals, she m ust either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within
thirty days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this
Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which
it will be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A PP . P. 68.3, 68.7. Any petition for
discretionary review m ust com ply with the requirem ents of Rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.

                                                          4